       Case: 3:18-cv-00238-wmc Document #: 92 Filed: 06/01/20 Page 1 of 1




                United States Dist rict Court for the Western District of Wisconsin



Nelson, Antoine et al                                      File Number 3:18-cv-00238-wmc
             Plaintiff(s),
                                                                    Notice of Appeal
       v.

Stevens, Christopher et al
               Defendant(s)


Notice is hereby given that Antoine Nelson, plaintiff in the above named case, hereby appeal to the
United States Court of Appeals for the Seventh Circuit from the final judgment and order
granting defendants Motion for Summary Judgment dismissing plaintiffs case entered in this
action on the 4th day of May, 2020


                                                         _________________
                                                         Jarrett Adams, Esq.
                                                         40 Fulton Street, Floor 23
                                                         New York, NY 10038
